                                            Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 1 of 9




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA,
                                                                                        Case No. 90-cr-00392-PJH-1
                                  8                    Plaintiff,

                                  9              v.                                     ORDER GRANTING MOTION FOR
                                                                                        COMPASSIONATE RELEASE
                                  10        CLEMENTE LUNA,
                                                                                        Re: Dkt. No. 484
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is the represented motion of defendant Clemente Luna for

                                  15   reduction of sentence pursuant to the compassionate release provision of 18 U.S.C.

                                  16   § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194

                                  17   (Dec. 21, 2018). The matter is fully briefed and suitable for decision without oral

                                  18   argument. Having considered the applicable factors provided in 18 U.S.C. § 3553(a) and

                                  19   the applicable policy statements issued by the United States Sentencing Commission,

                                  20   the court GRANTS the motion for reduction of sentence.

                                  21   I.      BACKGROUND

                                  22           On January 10, 1991, after a jury trial, Luna was found guilty of one count of

                                  23   conspiracy to distribute of cocaine in violation of 21 U.S.C. § 846 and one count of

                                  24   possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1). As a

                                  25   result of the penalty enhancement filed by the government under 21 U.S.C. § 851

                                  26   alleging two prior felony drug convictions, and the drug quantity involved in the conviction

                                  27   offense, the mandatory minimum at the time of sentencing was life imprisonment. Mot.,

                                  28   Ex. A (PSR, filed under seal) ¶ 59. On March 16, 1992, the court sentenced Luna to life
                                             Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 2 of 9




                                  1    without parole as to each count of conviction, to run concurrently.

                                  2             Luna is presently incarcerated at the Federal Medical Center at Butner. He is 67

                                  3    years old and has served 30 years of his life sentence. His prison medical records

                                  4    indicate that Luna has a history of chronic hepatitis C, deafness in one ear, and latent

                                  5    tuberculosis infection (“LTBI”); has been diagnosed with hypertension, bilateral

                                  6    osteoarthritis of the knees, gastro-esophageal reflux disease with esophagitis, and early

                                  7    cataract development; and has had multiple procedures for testicular hydrocele.

                                  8             On April 13, 2020, Luna submitted a request to the Warden for home confinement

                                  9    which was denied on May 27, 2020. On June 2, 2020, Defendant submitted a request for

                                  10   compassionate release to the BOP which the government represents is currently

                                  11   pending. Opp. at 2.

                                  12   II.      DISCUSSION
Northern District of California
 United States District Court




                                  13            A.    Legal Standard

                                  14            A court generally may not correct or modify a prison sentence once it has been

                                  15   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of

                                  16   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The

                                  17   court may modify a previously imposed sentence upon motion of the BOP or motion of

                                  18   the defendant under the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i),

                                  19   as amended by the First Step Act which added a provision to allow defendants, not only

                                  20   the Director of the BOP, to file a motion for reduction of sentence after exhausting

                                  21   administrative remedies or waiting 30 days after the warden’s receipt of a request. See

                                  22   United States v. Shields, 2019 WL 2359231 at *1 (N.D. Cal. June 4, 2019) (citations

                                  23   omitted). Section 3582(c)(1)(A)(i) now provides that the court may reduce an imposed

                                  24   term of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon

                                  25   motion of the defendant after the defendant has fully exhausted all administrative rights to

                                  26   appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

                                  27   the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

                                  28   facility, whichever is earlier,” after considering the applicable factors set forth in section
                                                                                      2
                                          Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 3 of 9




                                  1    3553(a), if it finds that “extraordinary and compelling reasons warrant such a reduction”

                                  2    and “that such a reduction is consistent with applicable policy statements issued by the

                                  3    Sentencing Commission.”

                                  4           B.     Requirements for Compassionate Release

                                  5           As applicable to Luna’s motion, compassionate release is warranted if the court

                                  6    finds that extraordinary and compelling reasons warrant such a reduction, after

                                  7    considering the applicable § 3553(a) factors, and that such a reduction is consistent with

                                  8    applicable policy statements issued by the United States Sentencing Commission. 18

                                  9    U.S.C. § 3582(c)(1)(A)(i). The policy statement applicable to Luna’s § 3582(c)(1)(A)

                                  10   motion, U.S.S.G. § 1B1.13, states the statutory requirements of extraordinary and

                                  11   compelling reasons, consideration of § 3553(a) factors, and reduction consistent with the

                                  12   policy statement, and further requires that the court determine that the defendant is not a
Northern District of California
 United States District Court




                                  13   danger to the safety of any other person or to the community, as provided in 18 U.S.C.

                                  14   § 3142(g). U.S.S.G. § 1B1.13(2).

                                  15                 1.     Extraordinary and Compelling Reasons

                                  16          Application Note 1(A) to U.S.S.G. § 1B1.13 identifies physical or medical

                                  17   conditions that meet the “extraordinary and compelling” requirement as those where the

                                  18   defendant is (i) suffering from a terminal illness, or (ii) suffering from a serious physical or

                                  19   medical condition, serious functional or cognitive impairment, or deteriorating physical or

                                  20   mental health because of the aging process, “that substantially diminishes the ability of

                                  21   the defendant to provide self-care within the environment of a correctional facility and

                                  22   from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A). Luna

                                  23   demonstrates that he is at a higher risk for severe illness or death from COVID-19 if he

                                  24   were infected due to his age, 67, and possibly due to his hypertension, as recognized by

                                  25   the Centers for Disease Control and Prevention. Mot. at 20–21 and nn. 18–20 (citations

                                  26   omitted). Luna further raises concerns that as an older adult with serious underlying

                                  27   medical conditions such as hepatitis C and LTBI, a respiratory disease, he might be at

                                  28   higher risk for serious illness from COVID-19, though he fails to show any such increased
                                                                                      3
                                          Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 4 of 9




                                  1    risk caused by his other medical conditions such as deafness, osteoarthritis, gastro-

                                  2    esophageal reflux disease, cataracts or testicular hydrocele. Mot. at 21–22. Luna has

                                  3    also demonstrated that he is at an increased risk of contracting COVID-19 while in

                                  4    custody, given that his prison facility currently has a number of active cases among

                                  5    inmates and staff. As of August 12, 2020, the Bureau of Prisons reports that 5 inmates

                                  6    and 4 staff members at FMC Butner are currently positive for COVID-19, while 6 inmates

                                  7    and 16 staff who previously tested positive have recovered. See

                                  8    https://www.bop.gov/coronavirus/.

                                  9           The government does not contest that Luna’s age and chronic medical conditions,

                                  10   combined with the risk of contracting COVID-19 in a custodial setting, constitute

                                  11   extraordinary and compelling reasons as defined in Application Note 1(A) to the § 1B1.13

                                  12   policy statement. Opp. at 5–6. Having considered the relevant policy statement under
Northern District of California
 United States District Court




                                  13   the Sentencing Guidelines, the court finds extraordinary and compelling reasons

                                  14   warranting compassionate release due to Luna’s age and underlying health conditions of

                                  15   hypertension, hepatitis C and LTBI; these conditions put him at an increased risk of

                                  16   COVID-19 complications which, combined with his heightened risk of contracting COVID-

                                  17   19 at FMC Butner, would substantially diminish his ability to provide self-care within the

                                  18   environment of a correctional facility, and from which he would not be expected to

                                  19   recover in light of the elevated risk of severe illness or death from COVID-19 for someone

                                  20   of his age and medical history.

                                  21          With respect to Luna’s alternative argument that the changes to the mandatory

                                  22   minimum sentences under the First Step Act constitute extraordinary and compelling

                                  23   reasons for release under the catchall provision in Application Note 1(D) to U.S.S.G.

                                  24   § 1B1.13 for “Other Reasons” than those described in subdivisions (A)–(C), Luna agrees

                                  25   with the government that if the court grants compassionate release based on his medical

                                  26   conditions, the court need not, and should not, address his arguments that

                                  27   compassionate release due to the changes in sentencing law is warranted and

                                  28   authorized by the catchall provision under U.S.S.G. § 1B1.13 cmt. n.1(D). Reply at 1.
                                                                                    4
                                          Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 5 of 9




                                  1    Having found that Luna’s medical conditions satisfy the requirement for extraordinary and

                                  2    compelling reasons for sentence reduction under Application Note 1(A) to § 1B1.13, the

                                  3    court declines to reach Luna’s alternative argument for compassionate release under the

                                  4    catchall provision of Application Note 1(D).

                                  5                  2.     Section 3553(a) Factors

                                  6           As the government concedes, Luna has demonstrated that the applicable 18

                                  7    U.S.C. § 3553(a) factors support compassionate release. In particular, Luna has already

                                  8    served 30 years in prison, which is longer than the mandatory minimum sentence of 25

                                  9    years that a similarly-situated defendant would receive under current law, see 21 U.S.C.

                                  10   § 841(b)(1)(A), such that a reduction of his sentence to time served would avoid

                                  11   unwarranted sentencing disparities among defendants with similar criminal records who

                                  12   have been found guilty of similar conduct under § 3553(a)(6). Having considered the
Northern District of California
 United States District Court




                                  13   relevant § 3553(a) factors, the court finds that a reduction of a life sentence to 30 years of

                                  14   time served adequately serves the need for the sentence to reflect the seriousness of the

                                  15   offense, to promote respect for the law, to provide just punishment for the offense, to

                                  16   afford adequate deterrence to criminal conduct, and to protect the public from further

                                  17   crimes of the defendant. See 18 U.S.C. § 3553(a)(2)(A)–(C). Given Luna’s older age

                                  18   and multiple health conditions that increase his risk of complications or death due to

                                  19   COVID-19, combined with his increased risk of contracting COVID-19 while incarcerated

                                  20   at FMC Butner, the court further finds that a reduction of sentence to time served would

                                  21   also meet “the need for the sentence imposed . . . to provide the defendant with . . .

                                  22   medical care . . . in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Granting

                                  23   compassionate release under these circumstances is consistent with the applicable

                                  24   § 3553(a) factors.

                                  25                 3.     No Danger to Community

                                  26          With respect to the applicable policy statement set forth in U.S.S.G. § 1B1.13(2)

                                  27   that compassionate release requires a finding that the defendant is not a danger to the

                                  28   safety of another person or to the community, the court determines that under the
                                                                                      5
                                          Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 6 of 9




                                  1    relevant factors of 18 U.S.C. § 3142(g), Luna has demonstrated that a reduction of

                                  2    sentence to time served would pose no danger to public safety where his conviction

                                  3    offense was non-violent and occurred over 30 years ago, his prior convictions involved

                                  4    immigration and non-violent drug offenses, he has maintained family ties, and his older

                                  5    age places him among offenders who are less likely to recidivate. Mot. at 23 and Ex. A.

                                  6           C.     Conditions of Release

                                  7           The government asks that, if relief is granted, the court impose a ten-year term of

                                  8    supervised release and a condition of home confinement for the first year. The court

                                  9    determines that a ten-year term of supervised release would be excessive, where Luna

                                  10   has no history of committing violent crimes, is in an age group with a low risk of

                                  11   recidivism, and has already served 30 years in prison. The court adopts a five-year term

                                  12   of supervision as proposed by counsel for Luna. The court further determines that a term
Northern District of California
 United States District Court




                                  13   of home confinement is neither required nor authorized for granting compassionate

                                  14   release under § 3582(c)(1)(A). See United States v. Ceballos, 671 F.3d 852, 855 (9th

                                  15   Cir. 2011) (per curiam) (“‘While a [district court] judge has wide discretion in determining

                                  16   the length and type of sentence, the court has no jurisdiction to select the place where

                                  17   the sentence will be served. Authority to determine place of confinement resides in the

                                  18   executive branch of government and is delegated to the Bureau of Prisons.’”) (quoting

                                  19   United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984) (per curiam)).

                                  20          The Probation Office has verified Luna’s proposed release plan to reside with his

                                  21   wife in La Quinta, California. The Central District of California’s Probation Office has

                                  22   found his proposed release address to be suitable and recommends the following

                                  23   conditions in addition to the standard and mandatory conditions of supervision:

                                  24                        1) The defendant shall refrain from any unlawful use of a

                                  25                 controlled substance. The defendant shall submit to one drug test

                                  26                 within 15 days of release from imprisonment of probation and at

                                  27                 least two periodic drug tests thereafter, not to exceed eight tests

                                  28                 per month, as directed by the Probation Officer;
                                                                                     6
                                          Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 7 of 9




                                  1                         2) The defendant shall comply with the immigration rules and

                                  2                  regulations of the United States, and if deported or removed from

                                  3                  this country, either voluntarily or involuntarily, not reenter the United

                                  4                  States illegally. The defendant is not required to report to the

                                  5                  Probation Office while residing outside of the United States;

                                  6                  however, within 72 hours of release from any custody or any

                                  7                  reentry to the United States during the period of supervision, the

                                  8                  defendant shall report for instructions to the United States

                                  9                  Probation Office, located at the United States District Court, 3470

                                  10                 Twelfth Street, Riverside, CA 92501;

                                  11                        3) The defendant shall not obtain or possess any driver's

                                  12                 license, Social Security number, birth certificate, passport or any
Northern District of California
 United States District Court




                                  13                 other form of identification in any name, other than the offender's

                                  14                 true legal name, nor shall the offender use, any name other than

                                  15                 the defendant's true legal name without the prior written approval of

                                  16                 the Probation Officer.

                                  17   The Probation Office concurs with the additional conditions requested by the Central

                                  18   District of California’s Probation Office due to Luna’s prior substance abuse history and

                                  19   previous deportations. For good cause shown, the court adopts the recommendations of

                                  20   the Probation Office for the special conditions listed above, in addition to the standard

                                  21   and mandatory conditions of supervision.

                                  22          Luna does not object to the government’s request that if relief is granted, that a

                                  23   release date be set 14 days from the date of the order to accommodate BOP’s ability to

                                  24   quarantine Luna to protect the community from potential transmission of COVID-19.

                                  25   Accordingly, the court will stay the order granting compassionate release for up to, but no

                                  26   longer than, 14 days to make appropriate travel arrangements and to ensure Luna’s safe

                                  27   release.

                                  28
                                                                                      7
                                              Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 8 of 9




                                  1    III.      CONCLUSION

                                  2              For the reasons set forth above, the motion of defendant Clemente Luna for

                                  3    reduction of sentence pursuant to the compassionate release provision of § 3582(c)(1)(A)

                                  4    is GRANTED. Luna’s previously imposed sentence of life imprisonment is reduced to

                                  5    time served as to both counts of conviction and a term of supervised release of five (5)

                                  6    years. The term of supervised release is subject to the standard and mandatory

                                  7    conditions imposed by the supervising Probation Office and the following special

                                  8    conditions of supervision:

                                  9                           1) The defendant shall refrain from any unlawful use of a

                                  10                   controlled substance. The defendant shall submit to one drug test

                                  11                   within 15 days of release from imprisonment of probation and at

                                  12                   least two periodic drug tests thereafter, not to exceed eight tests
Northern District of California
 United States District Court




                                  13                   per month, as directed by the Probation Officer;

                                  14                          2) The defendant shall comply with the immigration rules and

                                  15                   regulations of the United States, and if deported or removed from

                                  16                   this country, either voluntarily or involuntarily, not reenter the United

                                  17                   States illegally. The defendant is not required to report to the

                                  18                   Probation Office while residing outside of the United States;

                                  19                   however, within 72 hours of release from any custody or any

                                  20                   reentry to the United States during the period of supervision, the

                                  21                   defendant shall report for instructions to the United States

                                  22                   Probation Office, located at the United States District Court, 3470

                                  23                   Twelfth Street, Riverside, CA 92501;

                                  24                          3) The defendant shall not obtain or possess any driver's

                                  25                   license, Social Security number, birth certificate, passport or any

                                  26                   other form of identification in any name, other than the offender's

                                  27                   true legal name, nor shall the offender use, any name other than

                                  28                   the defendant's true legal name without the prior written approval of
                                                                                        8
                                          Case 4:90-cr-00392-PJH Document 492 Filed 08/13/20 Page 9 of 9




                                  1                 the Probation Officer.

                                  2          There being a verified residence and an appropriate release plan in place, this

                                  3    order is stayed for up to 14 days to make appropriate travel arrangements and to ensure

                                  4    Luna’s safe release. Luna shall be released as soon as appropriate travel arrangements

                                  5    are made and it is safe for Luna to travel. There shall be no delay in ensuring travel

                                  6    arrangements are made. If more than 14 days are needed to make appropriate travel

                                  7    arrangements and ensure Luna’s safe release, then the parties shall immediately notify

                                  8    the court and show cause why the stay should be extended.

                                  9          IT IS SO ORDERED.

                                  10   Dated: August 13, 2020

                                  11                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  12
Northern District of California




                                                                                   United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    9
